Citation Nr: 0711873	
Decision Date: 04/24/07    Archive Date: 05/01/07

DOCKET NO.  04-06 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for left knee 
osteoarthritis status post-total knee arthroplasty. 

2.  Entitlement to service connection for right knee 
osteoarthritis status post-total knee arthroplasty. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1968 to 
September 1971. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision issued in February 2002 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.

The veteran was scheduled for a vide-conference hearing 
before a Veterans Law Judge in October 2005, but he failed to 
report for such hearing.  Therefore, the Board considers the 
veteran's request for a Board hearing withdrawn.  38 C.F.R. 
§§ 20.702(d), (e); 20.704(d),(e) (2006).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if further action is required.


REMAND

The veteran contends that he injured his left knee while 
serving in the military.  He specifically states that he 
twisted his left knee during basic training and while serving 
in Vietnam.  The veteran further alleges that such in-service 
injuries resulted in a current left knee disorder of such a 
severity so as to have required surgery.  He also contends 
that he has a current right knee disorder due to his military 
service or, in the alternative, as secondary to his left knee 
disorder as he favored that knee for so many years.  As such, 
the veteran claims that he is entitled to service connection 
for left and right knee disorders.

The veteran's service medical records reflect that, at the 
time of his entrance examination in August 1968, his left 
knee gave way frequently; however, a September 1968 notation 
reflects a normal knee examination.  In October 1968, the 
veteran was treated numerous times for left knee pain.  A 
mild ligamentous strain of the left knee was diagnosed.  His 
service medical records are negative for complaints, 
treatment, or diagnoses pertinent to the right knee.  The 
veteran's August 1971 separation examination revealed that 
his lower extremities were normal upon clinical evaluation. 

Post-service medical records reflect current left and right 
knee disorders.  Specifically, the veteran was diagnosed with 
bilateral knee osteoarthritis and is status post-bilateral 
total knee arthroplasty.  Additionally, in September 2002, 
Dr. Perry, the veteran's orthopedic surgeon, stated that the 
veteran had a total knee replacement in January 2001 and that 
it was a definite possibility that the veteran's severe 
arthritis was a result of his time in service.  Therefore, 
the Board finds that a remand is necessary in order to afford 
the veteran an examination to determine the etiology of his 
current bilateral knee disorders.

Additionally, the Veterans Claims Assistance Act of 2000 
(VCAA) is applicable to the claims now before the Board.  In 
a letter dated in October 2001, the veteran was advised of 
the evidence necessary to substantiate his service connection 
claims as well as his and VA's respective responsibilities in 
obtaining such evidence.  However, such letter did not 
request that the veteran to provide any evidence in his 
possession that pertains to his claims.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  Additionally, during the 
pendency of the appeal, the United States Court of Appeals 
for Veterans Claims held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, including the 
degree of disability and the effective date of an award.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
veteran has not been advised of the type of evidence 
necessary to establish an initial rating or effective date 
for the disabilities now on appeal.  Therefore, this remand 
for substantive development will also enable VA to provide 
appropriate notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), that informs the veteran as to the type of 
evidence that is needed to establish both an initial rating 
and an effective date for the disabilities on appeal as well 
as request that he send any evidence pertinent to his claims 
to VA.  




Accordingly, the case is REMANDED for the following action:

1. The veteran should be sent a VCAA 
notice that includes an explanation as to 
the information or evidence needed to 
establish an initial rating and an 
effective date for his service connection 
claims now on appeal and request that the 
veteran submit any evidence in his 
possession that pertains to his claims in 
accordance with Dingess/Hartman and 
Pelegrini, supra.  

2.  The veteran should be afforded an 
examination conducted by a physician with 
the appropriate expertise in order to 
determine the etiology of his current 
bilateral knee disorders.  Such tests as 
the examining physician deems necessary 
should be performed.  After completing the 
examination, the examiner should review 
the claims file, to include the veteran's 
service medical records as well as post-
service treatment records, and offer 
opinions on the following questions.

(A)  Is it likely, unlikely, or at 
least as likely as not that the 
veteran's left knee disorder is 
causally related to his in-service 
October 1968 mild ligamentous strain or 
is otherwise the result of an injury or 
disease in service?  

(B)  Is it likely, unlikely, or at 
least as likely as not that the 
veteran's right knee disorder is the 
result of an incident, injury, or 
disease in service?  
    
(C)  Does the medical evidence show 
that the veteran manifested arthritis 
of the left knee to a degree of 10 
percent within one year of his 
September 1971 service discharge?

(D)  Does the medical evidence show 
that the veteran manifested arthritis 
of the right knee to a degree of 10 
percent within one year of his 
September 1971 service discharge?

(E)  Is the veteran's right knee disorder 
likely, unlikely, or at least as likely 
as not proximately due to or the result 
of his left knee disorder?

(The phrase "at least as likely as not" 
does not mean "within the realm of 
possibility."  Rather, it means that the 
weight of the medical evidence both for 
and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against causation.)  A clear 
rationale for all opinions and a 
discussion of the facts and medical 
principles would be of considerable 
assistance to the Board and should be 
provided.  

3.  After completing the above actions, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the veteran's claims 
of entitlement to service connection 
should be readjudicated.  The entirety of 
the evidence should be considered.  If the 
claims remain denied, the veteran and his 
representative should be issued a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

